Case: 19-40568      Document: 00515375701         Page: 1    Date Filed: 04/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                         April 8, 2020
                                    No. 19-40568                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANGEL ZAMBRANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:17-CR-286-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Juan Angel Zambrano pleaded guilty of possession with intent to
distribute more than 50 grams of methamphetamine, and he was sentenced
below the guidelines range to a 130-month term of imprisonment and to a five-
year period of supervised release.          He raises a single issue—whether the
district court reversibly erred by rejecting his request for a mitigating-role
adjustment under U.S.S.G. § 3B1.2.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40568       Document: 00515375701   Page: 2   Date Filed: 04/08/2020


                                  No. 19-40568

      Our review is for clear error. See United States v. Gomez-Valle, 828 F.3d
324, 327 (5th Cir. 2016). “A factual finding is not clearly erroneous if it is
plausible in light of the record read as a whole.” Id. (internal quotation marks
and citation omitted). “Where there are two permissible views of the evidence,
the factfinder’s choice between them cannot be clearly erroneous.” United
States v. Harris, 740 F.3d 956, 967 (5th Cir. 2014) (internal quotation marks
and citation omitted).
      The district court found that Zambrano, a drug courier, was an average
participant and was not entitled to a mitigating-role adjustment. See United
States v. Villanueva, 408 F.3d 193, 204 (5th Cir. 2005); see also United States
v. Castro, 843 F.3d 608, 613 (5th Cir. 2016). Although the record does not
reflect that Zambrano participated in planning or organizing the criminal
activity or that he had decision making authority over others, he knew he was
transporting contraband and he expected to be paid for his efforts. See § 3B1.2,
comment. (n.3(C)). Because some factors weigh in favor of the mitigating-role
adjustment and others do not, the district court’s adverse ruling was not clearly
erroneous. See United States v. Bello-Sanchez, 872 F.3d 260, 263-65 (5th Cir.
2017); Harris, 740 F.3d at 967. The judgment is AFFIRMED.




                                        2